Citation Nr: 0201499	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  00-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel









INTRODUCTION

The veteran had active military service from January 1942 to 
April 1942, and from April 1945 to June 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

This case was previously remanded by the Board in April 2001.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative evidence of record does not show that a 
disability related to active service was the principal or 
contributory cause of death.  


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, (West 1991 & 
Supp. 2001); 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are not on file.  Attempts have been 
made to retrieve these records without success.  However, the 
veteran's May 1946 Affidavit for Philippine Army Personnel 
(APAP) is on file.  

In the May 1946 APAP, the veteran reported, in pertinent 
part, that he was inducted into the military in July 1941, 
was a prisoner-of-war (POW) from April 1942 to September 
1942, an unemployed civilian from September 1942 to April 
1943, and subsequently served in the service until May 1946 
when he was released.  

The veteran reported that he contracted malaria during the 
period he was a civilian.  He reported no diseases during his 
other periods of service.  He reported no history of wounds 
or illnesses incurred while he was in the military.  

In February 1972 the veteran submitted a claim of service 
connection for peptic ulcer disease.  He reported medical 
treatment from various sources, all for peptic ulcer disease.  
Also submitted was a statement from a private physician 
documenting the veteran's epigastric symptoms.  

In May 1972 the RO requested records concerning the veteran's 
service.  In response, the service department submitted 
documents concerning the veteran's service, but no service 
medical records.  

The service department also submitted a June 1964 service 
department certification of service.  This document certified 
that the veteran had service from January 1942 to April 1942 
(Beleaguered), April 1942 to April 1945 (No Casualty Status), 
and from April 1945 to June 1946 (Regular Philippine Army 
Service).  

The veteran's period of No Casualty Status was found to not 
be valid service, as his alleged POW status during this time 
was unsupported.  It found that he actually was engaged in 
civilian pursuits during this time, and was not engaged in 
military activities.  In August 1972 the service department 
indicated that the prior certification had been furnished to 
an insurance claim and reviewed, and it had been found that 
no change in the prior certification of service was 
warranted.

The June 1964 certification of service further noted that 
there was no record of an enlistment examination, as it was 
either lost or destroyed, and no available discharge 
examination.  It was indicated that there had been some 
clinical records made from what appeared to be military 
hospitals.  

In January 1973 the RO received a joint affidavit from two 
individuals who reportedly had served with the veteran.  They 
asserted that he had been a POW who displayed a variety of 
symptoms in service including rheumatic pain and swelling of 
the left lower extremity, a swollen face and gums, diarrhea, 
dysentery, and beriberi.  

In January 1977 the RO received a joint affidavit in which 
the affiants asserted that the veteran suffered from 
recurrent malaria and dysentery while he was in the service.  
They also recalled him having a swollen wound on the left 
side of his head.  

In January 1977 the RO received a statement from a private 
physician documenting a variety of symptoms of the veteran 
including pallor, weakness, dizziness, blurred vision, left-
sided headaches, epigastric pain, helminthiasis, melena, 
joint pain and swelling, and fever and chills.  The physician 
also noted a past medical history of a peptic ulcer, malaria, 
dysentery, and a lacerated wound with dizziness at the left 
temporal area.  

Based on his examination, the physician diagnosed the veteran 
with increased intracranial pressure, a severe peptic ulcer, 
recurrent malaria, anemia, and rheumatoid arthritis.  

In March 1977 the RO received a chest x-ray report which 
documented no specific diagnosis.  

In March 1977 the RO received a statement from the veteran in 
which he contended that he had been suffering from a dietary 
deficiency from his time as a POW to the present.  

In November 1977 the RO received a document in which it was 
specified that records concerning the veteran were not 
available at the National Personnel Records Center (NPRC).  
It was also indicated that the veteran's report of separation 
or statement of service had been forwarded.  

In June 1982 the Board denied service connection for peptic 
ulcer disease, rheumatism, beriberi, dysentery, and dental 
and oral conditions.  

Records from East Avenue Medical Center (Hospital Ng Bagong 
Lipunan) document the veteran's admission in June 1983 for a 
right submandibular abscess.  A history of cigarette smoking 
for 20 years (less than a pack per day) was noted.  The 
veteran was hospitalized, and the discharge diagnoses in July 
1983 were nasopharyngeal carcinoma ("CA"), minimal left 
pleural effusion, and atheromatous aorta.  The last two 
diagnoses were specifically noted in a June 1983 chest x-ray 
report.  

In March 1984 the RO received the veteran's certificate of 
death establishing that he had passed away in February 1984.  
The antecedent cause was listed as cardiac arrest.  The 
underlying cause was crossed out.  


The RO subsequently obtained another copy of the death 
certificate in which the underlying cause was not crossed 
out.  In this copy of the death certificate the underlying 
cause was indicated as being carcinoma ("CA").  It was 
indicated that the veteran died at home, as the place of 
death listed was the same as his place of residence.  

In December 1997 the appellant submitted a formal claim for 
service connection of the cause of death.  Another such claim 
was resubmitted in February 1998.  Submitted with this 
application was a January 1998 statement from Dr. MBM who 
certified that the veteran was examined in January 1984 for 
"Cardiac Arrest/CA."  It was determined that he would need to 
be hospitalized for two days.  It is unclear as to whether he 
was in fact hospitalized.  


Criteria

General Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  




If not shown in service, service connection may be granted 
for arteriosclerosis and a malignant tumor if shown disabling 
to a compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.307, 3.309 (2001).


Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2001).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  



It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. 3.312(c) (2001).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (2001); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been complied with.  

Following her formal claim for benefits, the RO notified the 
appellant in March 1998 of what was required for a claim of 
service connection for the cause of the veteran's death.  It 
also advised her of the evidence needed to substantiate her 
claim.  Such notice was again provided in the initial rating 
decision (issued in September 1998), along with a rationale 
explaining why the current evidence on file did not establish 
entitlement to benefits.  


The March 2000 Statement of the Case (SOC) provided the 
appellant with specific notice of the laws and regulations 
pertaining to her claim, and again provided a rationale why 
these laws did not permit a grant of her claim given the 
facts provided.  

Finally, in April 2001 the RO provided the appellant with 
notice of the VCAA, and advised of the kinds of evidence 
needed to substantiate her claim.  VA Forms 21-4142 were 
provided for the identification and release of medical 
records.  The RO specifically asked the appellant to 
authorize the release of medical records pertaining to the 
veteran's treatment and hospitalization in January 1984.  She 
was also asked to submit any service medical records in her 
possession.  

In the August 2001 Supplemental Statement of the Case (SSOC), 
the RO provided specific notice of the VCAA law.  It also 
notified the appellant of its previous specific request to 
her for additional records and that she had not replied.  It 
determined that the duty to assist had been satisfied.  

Thus, the duty to notify has been sufficiently complied with.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has also been satisfied in this case.  In 
March 1998 the appellant submitted a VA Form 21-4142 listing 
the veteran's treatment in 1983 and 1984.  She also submitted 
the same records she referred to in the VA Form 21-4142.  
Therefore, as these records have already been submitted, 
there is no duty to make further requests to obtain them.  



The Board notes that Dr. MBM indicated that the veteran was 
hospitalized for two days in January 1984.  The records from 
this hospitalization are not on file.  However, the RO 
specifically asked the appellant to complete a VA Form 21-
4142 to authorize the release of such records.  The appellant 
did not respond to this request.  Therefore, there is no 
further duty to assist in obtaining such records because she 
has not authorized their release.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001).  

The Board's April 2001 remand instructed the RO to make 
another request for service medical records through "official 
channels."  As noted above, the record shows that previous 
attempts have been made to obtain such records without 
success, although the veteran's statement of service (APAP) 
has been obtained and associated with the claims folder.  In 
fact, it was specifically indicated in November 1977 that 
records pertaining to the veteran were not available at the 
NPRC.  

Following the Board's remand, the RO attempted to obtain 
medical records from the insurance center, where a prior 
certification of service had been sent in 1964, as it was 
thought that the medical records may have been sent along 
with the request.  In a May 2001 e-mail the insurance center 
indicated that they had no such records.  In light of the 
above, the Board finds that the RO complied to the extent 
possible with it's April 2001 remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Further, the RO has notified the appellant of its inability 
to obtain service medical records, and advised her in the 
April 2001 VCAA notice to submit any such records in her 
possession.  Therefore, the duty to assist with respect to 
these records has been satisfied to the extent possible.  
38 U.S.C.A. § 5103A(a), (b), (c) (West Supp. 2001); see also 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board finds that a VA medical opinion is not required 
because, as will be discussed below, there is no indication 
that the cause of death may be associated with the veteran's 
military service.  38 U.S.C.A. § 5103A(d)(2)(B).  Obtaining a 
medical opinion would not provide the evidence of inservice 
incurrence of a disability that is missing from this case.  
Thus, there is no reasonable possibility that obtaining such 
a medical opinion would substantiate the claim.  See 66 Fed. 
Reg. 45,626, 45,631.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  


Cause of Death

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own personal 
interest); citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while interest in the outcome of a 
proceeding "may affect the credibility of testimony it does 
not affect competency to testify."  (citations omitted).  

After a careful review of the record, the Board concludes 
that a preponderance of the medical evidence demonstrates 
that the cause of the veteran's death was not incurred in or 
was the result of a disability incurred in or aggravated by 
service.  

The certificate of death lists cardiac arrest as the 
immediate cause of death due to carcinoma.  The medical 
evidence of record does not establish that either of these 
disabilities are related to an injury or disease incurred 
during active service.  In fact, the Board notes that neither 
of the conditions listed on the death certificate, nor any 
other conditions, were service-connected during the veteran's 
lifetime.  

Neither carcinoma nor heart disease were diagnosed within one 
year of the veteran's discharge from service, and there is no 
competent evidence establishing that they first became 
manifest during this time.  Therefore, presumptive service 
connection for the cause of death is not warranted.  
38 C.F.R. § 3.309(a).  

As noted previously, service medical records are not on file.  
However, the veteran made no indication in his May 1946 APAP 
that he incurred any illnesses or wounds in service.  The 
only disease reported in this report was malaria, and the 
veteran reported that this was experienced while he was a 
civilian.  Therefore, there is no indication that the cause 
of death itself was incurred while he was in the service.  


There is no competent medical evidence linking the cause of 
the veteran's death to service.  There is no competent 
medical evidence indicating a link between the cause of the 
veteran's death and malaria (which the Board again notes was 
reported by the veteran as being experienced during his time 
as a civilian, and not during a valid period of military 
service as certified by the service department) or to any 
other of the disabilities claimed by the veteran to have been 
incurred during service (the Board again notes that none of 
these disabilities were ever service-connected).  

There are no medical opinions even suggesting that the cause 
of the veteran's death could be related to service in some 
manner.  Nor is there medical evidence of a relationship 
between the cause of death and any alleged continuity of 
symptomatology (the Board notes that the appellant does not 
appear to have made such a contention).  See Voerth v. West, 
13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

The appellant's own assertions that the cause of death is 
related to service are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's cause of death is related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

Because the probative evidence has not established that a 
disability incurred in or aggravated by active service (as 
indicated above, it has not been established that any 
disabilities, including the cause of death, were incurred 
during service) was the principal or contributory cause of 
the veteran's death, the Board finds that her claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied.  38 C.F.R. § 3.312.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

